DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A PRESSURE SENSOR ENABLING HIGH LINEARITY OF A CHANGE IN ELECTROSTATIC CAPACITANCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabu et al (JP 2007303922 A).
In regards to claim 1, Manabu et al teaches a pressure sensor comprising: a base (21, glass substrate) (Paragraph 0034; Figure 6); a membrane (25a, i.e. diaphragm) disposed at a distance from the base (21) (Paragraph 0039); a first fixed electrode (23a) provided on the base (21) so as to be opposite to the membrane (25a) and including a dielectric layer (24, i.e. insulating layer) (Paragraph 0038); and a second fixed electrode (23c) provided on the base (21) so as to be opposite to the membrane (25a) (Paragraph 0039); wherein when pressure that acts on the membrane (25a) increases to cause the membrane (25a) to sag toward the base (21) (Paragraph 0039), the membrane (25a) comes in contact with the dielectric layer (24) of the first fixed electrode (23a) before a distance between the membrane (25a) and the second fixed electrode (23c) becomes constant (Paragraph 0040).
In regards to claim 6, Manabu et al teaches wherein the base (21) is made of an insulating material (i.e. glass) (Paragraph 0034).
In regards to claim 7, Manabu et al teaches wherein the first fixed electrode (23a) includes a conductor layer on the dielectric layer (24) (Paragraph 0038; Figure 6).
In regards to claim 8, Manabu et al teaches wherein the conductor layer is made of a conductive polysilicon material (i.e. silicon) (Paragraph 0036).
In regards to claim 12, Manabu et al teaches wherein the membrane (25a) is made of conductive silicon material (Paragraph 0039).

Allowable Subject Matter
Claims 2-5, 9-11 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 2, Manabu et al teaches a pressure sensor comprising: a base (21, glass substrate) (Paragraph 0034; Figure 6); a membrane (25a, i.e. diaphragm) disposed at a distance from the base (21) (Paragraph 0039); a first fixed electrode (23a) provided on the base (21) so as to be opposite to the membrane (25a) and including a dielectric layer (24, i.e. insulating layer) (Paragraph 0038); and a second fixed electrode (23c) provided on the base (21) so as to be opposite to the membrane (25a) (Paragraph 0039); wherein when pressure that acts on the membrane (25a) increases to cause the membrane (25a) to sag toward the base (21) (Paragraph 0039), the membrane (25a) comes in contact with the dielectric layer (24) of the first fixed electrode (23a) before a distance between the membrane (25a) and the second fixed electrode (23c) becomes constant (Paragraph 0040).
However Manabu et al does not teach the structural limitations of the pressure sensor further comprising the first fixed electrode has a ring shape surrounding the second fixed electrode when viewed in an opposing direction in which the membrane and the base are opposite to each other and a portion in which the first fixed electrode is provided is closer to the membrane than a portion in which the second fixed electrode is provided in the base in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 3, Manabu et al teaches a pressure sensor comprising: a base (21, glass substrate) (Paragraph 0034; Figure 6); a membrane (25a, i.e. diaphragm) disposed at a distance from the base (21) (Paragraph 0039); a first fixed electrode (23a) provided on the base (21) so as to be opposite to the membrane (25a) and including a dielectric layer (24, i.e. insulating layer) (Paragraph 0038); and a second fixed electrode (23c) provided on the base (21) so as to be opposite to the membrane (25a) (Paragraph 0039); wherein when pressure that acts on the membrane (25a) increases to cause the membrane (25a) to sag toward the base (21) (Paragraph 0039), the membrane (25a) comes in contact with the dielectric layer (24) of the first fixed electrode (23a) before a distance between the membrane (25a) and the second fixed electrode (23c) becomes constant (Paragraph 0040).
However Manabu et al does not teach the structural limitations of the pressure sensor further comprising the second fixed electrode has a ring shape surrounding the first fixed electrode when viewed in an opposing direction in which the membrane and the base are opposite to each other; and a portion in which the first fixed electrode is provided is closer to the membrane than a portion in which the second fixed electrode is provided in the base in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 4, Manabu et al teaches a pressure sensor comprising: a base (21, glass substrate) (Paragraph 0034; Figure 6); a membrane (25a, i.e. diaphragm) disposed at a distance from the base (21) (Paragraph 0039); a first fixed electrode (23a) provided on the base (21) so as to be opposite to the membrane (25a) and including a dielectric layer (24, i.e. insulating layer) (Paragraph 0038); and a second fixed electrode (23c) provided on the base (21) so as to be opposite to the membrane (25a) (Paragraph 0039); wherein when pressure that acts on the membrane (25a) increases to cause the membrane (25a) to sag toward the base (21) (Paragraph 0039), the membrane (25a) comes in contact with the dielectric layer (24) of the first fixed electrode (23a) before a distance between the membrane (25a) and the second fixed electrode (23c) becomes constant (Paragraph 0040).
However Manabu et al does not teach the structural limitations of the pressure sensor further comprising the first fixed electrode has a ring shape surrounding the second fixed electrode when viewed in an opposing direction in which the membrane and the base are opposite to each other; the first fixed electrode and the second fixed electrode are provided on a same plane of the base; and the pressure sensor comprises a contact restriction member thicker than the first fixed electrode and the second fixed electrode in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamazaki (US 11280692 B2) - The present invention relates to a pressure sensor device for measuring pressure, such as atmospheric pressure, and to a pressure sensor module including the same.
Bilic et al (US 9791340 B2) - This disclosure relates generally to sensor devices, and more specifically, to capacitive pressure sensors and methods associated therewith.
Besling et al (US 20140338459 A1) - The invention provides a differential pressure sensor comprising a cavity having a base including a base electrode and a membrane suspended above the base which includes a membrane electrode, wherein the first membrane is sealed with the cavity defined beneath the first membrane. A first pressure input port is coupled to the space above the sealed first membrane. A capacitive read out system is used to measure the capacitance between the base electrode and membrane electrode. An interconnecting channel is between the cavity and a second pressure input port, so that the sensor is responsive to the differential pressure applied to opposite sides of the membrane by the two input ports.
Besling et al (US 20130118265 A1) – This invention provides a MEMS pressure sensor wherein at least one of the electrode arrangements comprises an inner electrode and an outer electrode arranged around the inner electrode. The capacitances associated with the inner electrode and the outer electrode are independently measured and can be differentially measured. This arrangement enables various different read out schemes to be implemented and also enables improved compensation for variations between devices or changes in device characteristics over time.
Yoshikawa et al (US 20070209443 A1) - The present invention relates to a capacitance type pressure sensor, and more particularly to a capacitance type pressure sensor which is superior in measuring pressures in different pressure measurement regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856